Title: To James Madison from Elias Vander Horst, 28 July 1803 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


28 July 1803. Has not heard from JM since he last wrote on 10 July. Encloses newspapers and a London price current; “the picture they draw is not the most exact resemblance of truth, yet they serve in some degree to shew the State & course of Public affairs.” “One would suppose from them that the War is popular but I must confess to you that my judgment fails me greatly if this is really the case. Unhappily for Mankind War is become too much a Trade with us & Perhaps with some other Nations also, owing to the Rich Harvest it yields to those in Power.” Fears “a National Bankruptcy … bolstered up by that delicate Shadow of wealth—Paper.” The weather “continues uncommonly fine,” with “the most flattering prospect of an abundant Harvest.”
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 2 pp.; written at foot of second copy of Vander Horst to JM, 10 July 1803; docketed by Wagner as received 30 Sept.



   
   A full transcription of this document has been added to the digital edition.

